PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/654,513
Filing Date: 19 Jul 2017
Appellant(s): CHAUVIN et al.



__________________
Stephen A. Brookman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

All grounds in final office action dated 03/13/2020. 

(2) Response to Argument
Appellant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.

112 – Enablement: Claim 10 (Claims 10-16)
Appellant’s argument that the separation ply is not essential to the invention and that it is merely optional is not persuasive. 
Paragraphs 0027 and 0028 of appellant’s specification indicate that the separation ply is essential to the invention by explaining that previous inventions which had a gap without a separation ply would move, narrowing or closing the gap, or interweaving, nesting, or bonding, disrupting the desired failure (paragraph 0027 lines 1-7), while then explaining that the “embodiments of the present technology, to prevent such movement and to lower the energy needed to trigger the thickness failure along the gap region 260 to a level at which the thickness failure occurs before the plies 250 in the stacks 240 delaminate, a separation ply 270 may be positioned in the gap region 260.” (Paragraph 0027 lines 7-11). Paragraph 0028 then goes on to explain how the separation ply 270 improves performance of the prior devices having a gap without a separation ply, more specifically. Further, as previously noted, every single embodiment shown in the drawings includes a separation ply 270. 
Therefore, based on the disclosure that the separation ply, specifically, is what provides the improvement over prior art devices which had a gap and no separation ply, it is understood that the separation ply is critical to the operation of the present invention. Since this feature is disclosed to be integral to the improvement disclosed in the “embodiments of the present technology,” and is shown in every disclosed embodiment, claiming a device without this critical element is not enabled by the specification. 
Appellant argues that since the term “may” is used, and, that since a catchall paragraph stating that elements may be doubled, omitted, or interchanged in any embodiments is provided, this obviates the rejection. This is not persuasive in light of the disclosure that explains the prior art’s deficiencies, and provides the solution that is “the embodiments of the present technology,” a separation ply. Merely because the term “may” is used does not obviate this reading of the specification. This is tantamount to saying that when claiming a bicycle, wheels need not be claimed because the term “may be provided with wheels” was used in the disclosure. Regardless of the term used, a bicycle would not operate without the wheels. Similarly, the present invention does not appear it would operate, as specifically disclosed / improved, without the separation ply. 

112 – Indefiniteness: Claims 10 and 17 (Claims 10-20)
Appellant’s arguments that the rejection of claims 10 and 17 as being indefinite are not in the purview of indefiniteness, that the disclosure supports the omissions, and that the office is confusing breadth with indefiniteness are not persuasive. 
First, claiming an invention that is incomplete due to omitting essential elements, amounting to a gap between the elements, is within the purview of 112(b). Since it is unclear how the device would operate without the omitted elements, this is within the purview of indefiniteness. See MPEP § 2172.01.
Similar to the discussion above, it is not merely broad to omit claim elements that are shown / disclosed to be integral to the operation of the device. No embodiment is shown or described without a separation ply 270. No embodiment is shown or described with a single endcap. Though embodiments are shown and described with or without both endcaps, a single endcap embodiment is lacking. 
Appellant again argues that paragraphs 0032 and 0043 disclose cap ply elements using the terminology “may include one or more,” and cap ply elements “may be omitted” as a catchall recitation. Similar to the discussion above, regardless of the term “may” being used in the disclosure, the detailed explanation and drawings explain the use of both caps or no caps (endcaps as an option are referred to in the plural in paragraphs 0032, 0033, and 0034), never the use of a single cap alone. Further, every single drawing that includes endcaps shows both endcaps used together (fig’s 3-7), none show a single end cap alone. And again, the detailed explanation and the drawings explain that a separation ply is integral to the improvements disclosed. Therefore, either no end caps or both end caps are essential to the working of the invention, as disclosed; and, a separation ply is essential to the working of the invention, as disclosed. Without these elements, it is unclear how (or if) the device would operate as intended and creates an indefiniteness issue in the claims.
Appellant is apparently trying to claim something not just broad, but so broad it would not operate properly, as disclosed. 

102 – Chuang: Claim 1
Appellant’s arguments that Chuang does not disclose 1) a gap that extends all of a distance between the outwardly facing skin and the inwardly facing skin, and 2) a separation ply, are not persuasive. 
The examiner notes here that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). Appellant appears to be reading more limitations into the claim language than currently exists. 
Regarding 1), Chuang, in fig. 7, teaches a gap where item 60 is located, which extends the entire distance between the layer directly above item 60 and the layer directly below item 60, meeting these limitations. 
Appellant’s argument that these layers cannot reasonably be construed as an “inwardly facing skin” and an “outwardly facing skin” is not persuasive. 
Fig. 7 is a cross sectional view of a barrel wall, the bottom of the cross section being toward the inside of the barrel and the top of the cross section being toward the outside of the barrel. The top face of the layer directly above item 60 faces upward, towards the outside of the barrel, and, can be considered an “outwardly facing skin.” Similarly, the bottom face of the layer directly below item 60 faces the inside of the barrel and can be considered an “inwardly facing skin.” Merely because there are also additional layers does not obviate this interpretation. Appellant reads the term “outwardly facing skin” to mean “the outermost layer of the bat” and “inwardly facing skin” to mean “the innermost layer of the bat.” These are unreasonably narrow readings of these terms. Which direction a layer “faces” does not limit its location with regard to the rest of the bat or layers. Appellant is reading limitations into the claims than simply do not exist. The layers directly above and below item 60 can be considered “inwardly” and “outwardly” facing skins, broadly interpreted, meeting all of the claim limitations. 
Regarding 2) Chuang teaches item 60 is a ply of material (a ring layer of carbon fibers/aluminum/plastic etc., column 8 lines 19-26) that separates two adjacent stacks of material, and creates an area where separation will occur if the bat is rolled (column 8 lines 27-38) meeting a reasonable interpretation of “separation ply”. 
Appellant further argues that item 60 cannot be interpreted as a “ply” is not persuasive. The definition of “ply” is merely “layer.” (see e.g. https://www.merriam-webster.com/dictionary/ply and https://www.lexico.com/en/definition/ply), and, even more specifically, typically a layer within something else or within other layers (e.g. reinforcement layer in a tire, a layer of wood within plywood). Since item 60 is disclosed to be a layer of material (column 8 lines 19-26), and shown as a layer within other layers (fig. 7), it meets a reasonable definition of “ply.” 
Appellant appears to argue that since item 60 is disclosed as a “ring” it cannot be a ply. This is not persuasive. Specific definitions of ply include layers within ring shaped items that would indeed be ring shaped themselves (e.g. layer within a tire, see https://www.lexico.com/en/definition/ply; definition 1.3). Further, fig. 7 of Chuang is a cross section of a wall of a bat which is cylindrical, or ring shaped. Every layer shown in fig. 7 including item 60 and all of the other layers shown extend all the way around the cylinder of the bat and are “ring shaped.” Simply because a layer or ply is ring shaped does not prevent it from being a layer or ply, or conflict with this interpretation of the term “ply.” Again, appellant appears to be reading more limitations into “ply” than actually exist. The interpretation of item 60 as a “separation ply” uses the broadest reasonable interpretation of the term.   
 
103 – Chuang: Claim 1
Appellant’s arguments regarding the alternate 103 rejection of claim 1 that 1) alternate components of Chuang do not teach a separation ply, and 2) the prior art does not suggest positioning a separation ply in the manner or structure recited in claim 1 and the motivation provided is baseless, are not persuasive. 
First, the examiner believes that all of the limitations of “separation ply” or “release ply” are met by item 60 of Chuang as discussed above. It is noted that this rejection is merely an alternate rejection in the case that the term “separation ply” is somehow interpreted so narrowly as to preclude the use of the stiffening ring, item 60; though the examiner does not concede this. 
Regarding 1), various other ways of creating a separation ply, in addition to the stiffening ring embodiment used in the 102 rejection, within a bat wall are disclosed in Chuang as referenced in the office action (column 5 lines 8-24, column 7 lines 18-47, column 9 lines 1-12). Most specifically, alternate components of Chuang teach “one or more plies of paper or dry fibers may be included to create a weak shear plane between two or more composite plies in the barrel” (Column 7 lines 21-24). This alternate teaching very literally teaches a release ply in the narrowest definition of the term. It is unclear why appellant believes a “separation ply” is not disclosed when the specific term “ply” is used and disclosed to create a weak shear plane or “separation” area. It would seem the even the most narrow definition of “separation ply” or “release ply” is taught here. 
Regarding 2) in response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references [embodiments], the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, both motivation from the reference and knowledge generally available to one of ordinary skill in the art were used. Chuang specifically teaches that customizing the release / failure areas of the bat is desirable for failure at a particular failure force and with particular failure characteristics, as desired, and is effectuated by using different materials, gaps, rings, ribs, plies, thicknesses and dimensions of disclosed failure features (column 9 line 36 – column 10 line 2, also see column 9 lines 20-35). This is direct motivation from the reference that can be used by one of ordinary skill in the art to modify the stiffening ring, item 60, of Chuang by using any of the other specific failure features, elements, materials, or dimensions that are disclosed throughout Chuang. In this case, specifically, stiffening ring 60 could be replaced with a “release ply” as taught by an alternate failure component of Chuang (column 7 lines 21-24), and it would be obvious to do so in light of this teaching that using other disclosed failure elements would allow someone of ordinary skill in the art to create a more specific or desirable type of failure within the bat. This motivation is both specifically supported in Chuang and also uses knowledge generally available to one of ordinary skill in the art. 
Appellant argues that there is no motivation to position a ply in the manner of claim 1, however, this is a misreading of the rejection. The position and location of the release element used in the rejection is already taught in the primary embodiment used in Chuang. Item 60 of fig. 7 of Chuang is already located as claimed, therefore, the alternate component of Chuang used need not additionally teach this feature. The only element (arguably) missing from the primary embodiment used in Chuang is the particular type of release element claimed a “release ply.” Since alternate failure elements of Chuang teach the use of this type of element, a release ply, specifically, and motivation from Chuang explains that any of several different alternate types of failure elements may be used, it would be obvious to one having ordinary skill in the art to have used the disclosed release ply instead of the disclosed release ring for the purpose of customizing the failure characteristics of the device. No additional teaching directed to the location or position of a release ply need be taught in the reference. The location claimed was already taught by the appliance 60 of Chuang. (Further, the examiner notes that column 9 lines 36-37 additionally teaches changing the locations of release elements of the device, providing further motivation for rearranging the location of the failure element, though there does not appear to be a need for this given the current breadth of the laim language). 
Appellant’s argument that the use of design choice case law here is merely generic and does not apply is not persuasive. The “art recognized suitability for an intended purpose” case law here is applied to point out the basic tenet that using one known material or element for another known material or element has been held to be an obvious matter of engineering design choice in several different types of applications. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988); and MPEP 2144.07. Since the alternate 103 rejection uses one known failure element taught in the reference (separation ply) in substitution for another known failure element taught in the reference (separation ring), this case law merely bolsters the position that using one known item / material for another known item / material has been previously held to be an obvious matter of engineering design choice and would not be a patentable distinction. 

103 – Chuang: Claim 6
Appellant’s argument that alternate components of Chuang do not teach the features of claim 6, and, that it would not be obvious to modify the separation ply of Chuang to be at an angle are not persuasive. 
The examiner notes, initially, that this rejection was a 103 rejection applying a teaching of angled fiber elements to the primary feature of the separation ply or gap. Appellant’s argument, similarly to the above refuted arguments, is attacking parts of the reference individually, when a combination of elements was used in the rejection. Merely because the primary element used in the rejection does not have an angular orientation does not obviate using a different part of the reference teaching an angled element to show that making the primary element angled would be obvious. Similarly, merely because the secondary element used in the rejection does not teach the elements used from the primary embodiment (separation ply region and gap), does not obviate the rejection when these elements were already taught in the primary embodiment. 
Similar to the motivation and teachings from Chuang provided above, Chuang specifically teaches that customizing the release / failure areas of the bat is desirable for failure at a particular failure force and with particular failure characteristics, as desired, and is effectuated by using different materials, gaps, rings, ribs, plies, thicknesses and dimensions of disclosed failure features (column 9 line 36 – column 10 line 2, also see column 9 lines 20-35). This is direct motivation from the reference can be used by one of ordinary skill in the art to modify the stiffening ring, item 60, of Chuang by using any of the other specific failure features, elements, materials, or dimensions that are disclosed throughout Chuang. In this case, specifically, stiffening ring 60 could be combined with an angular orientation as taught by an alternate failure component of Chuang (column 5 lines 8-24), and it would be obvious to do so in light of this teaching that using other disclosed failure elements would allow someone of ordinary skill in the art to create a more specific or desirable type of failure within the bat and, further, because Chuang discloses modifying angles between neighboring plies to create a particular type of desired failure characteristic (column 5 lines 40-58). This motivation is both specifically supported in Chuang and also uses knowledge generally available to one of ordinary skill in the art. 
Similar to appellant’s argument above, appellant argues that there is no specific teaching of angling a separation / failure plane, however, this is again a misreading of the rejection. The elements of a release element with a separation / failure plane / gap used in the rejection are already all taught in the primary embodiment used in Chuang. Item 60 of fig. 7 of Chuang already teaches all of these features, therefore, the alternate component of Chuang used need not additionally teach these features. The only element missing from the primary embodiment used in Chuang is that the gap / failure plane is not angled. Since alternate failure elements of Chuang teach the use of angular failure elements as well as modifying the angle of failure elements to achieve a desired failure result, an additional teaching of an angled gap / separation plane, is not required. Appellant appears to simply be attacking the references individually when a combination of elements was used in the rejection. 

103 – Chuang: Claim 22
Appellant’s arguments that the alternate components of Chuang do not teach the features of claim 22 and, again, that item 60 cannot be considered a “ply” are not persuasive. 
Column 9 lines 1-12 describes a weak ring or rib along a failure plane made of a nylon or fibrous material. Since this ring or rib is oriented along a failure plane and the failure planes, as shown in fig 7 (column 8 lines 27-38), are oriented transverse to the longitudinal axis of the bat, the elements of claim 22 seem to be met. However, the examiner acknowledges that it may be unclear what this weak ring or rib looks like, dimensionally, and, therefore, has used additional case law to address this particularly claimed shape. Since the desirable feature of a failure along the type of failure plane claimed exists in the prior art, merely modifying the dimensions of this failure element would seem to be an obvious matter of design choice in light of the teachings of the reference as well as in light of the case law cited. No particular criticality to this shape appears to be disclosed or argued. 
Applicant’s argument that item 60 cannot be considered a ply is noted but has been addressed above. The examiner believes that item 60 can be considered a “separation ply” broadly interpreted. Further, even in an alternate interpretation of this term that is somehow narrower, alternate components of Chuang teach using a “separation ply,” specifically, and were applied in an alternate 103 rejection. The examiner believes it would be obvious to replace one known failure element for another as discussed in detail above. See discussion in section V. above. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
Conferees:

/MELBA BUMGARNER/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.